MEMORANDUM2
Filberto Chacon-Medina appeals his 70-month sentence imposed following a guilty plea for being an alien found in the United States following deportation, in violation of 8 U.S.C. § 1326. We dismiss for lack of jurisdiction.
Chacon-Medina contends that the district court erred by refusing to depart downward based on sentencing disparity. The district court stated that it declined to depart. Accordingly, we lack jurisdiction over this appeal. See United States v. Tucker, 133 F.3d 1208, 1214 (9th Cir.1998) (stating that a district court’s discretionary refusal to depart from the Guidelines is not reviewable on appeal).
DISMISSED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.